Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 23, 2021 has been entered. Claims 1-9 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non‐Final Office Action mailed December 23, 2020, except claim objection to claim 8. 
While the amendment of claim 8 overcame 112(b) rejection, the amendment did not address the objection to claim 8, which pointed out grammatical error. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP4978450B to Atsushi, which was cited by applicant.
Regarding claim 1, Atsushi discloses:
a non-transitory computer-readable recording medium storing therein a position estimation program for causing a computer to execute a process, the process comprising {paragraph [0038]: the controller 36 is realized by a software function of a microcomputer}: 
capturing an image including an image of an information terminal by an image sensor outside the information terminal {fig. 3, paragraph [0031] of the English translation: the image sensor 9 of the visible light communication device 3 captures image data for the visible light communication tag 2 (information terminal)};
extracting, from the captured image, an optical signal pattern that is transmitted from the information terminal and identifies the information terminal {paragraph [0031]: the visible light communication tag  (information terminal) transmits the identification number; paragraph [0040]: optical communication (transmit optical signal pattern) is performed between the visible light communication device 3 and the visible light communication tag (information terminal), the identification number of the visible light communication tag (information terminal) is acquired (extracting) by the visible light communication device 3};
estimating a position of the information terminal based on the captured image {paragraph [0030]: image processing is performed (estimating a position) so that the positions of the acquired tags (information terminal) are superimposed on the panoramic image captured (based on the capture image) and identification numbers corresponding to the positions of the tags 2 (information terminal); paragraph [0041]: the image processing unit 38 
transmitting notification information corresponding to the estimated position to the information terminal based on the extracted optical signal pattern that identifies the information terminal {paragraph [0034]: the visible light communication device 3 transmits data (notification information) to a tag 21A (information terminal)}.
Regarding claim 2, which depends from claim 1, Atsushi further discloses:
the transmitting includes identifying the information terminal as a destination of the transmitting based on the extracted optical signal pattern, and transmitting the notification information to the identified information terminal {paragraph [0035]: the data is transmitted by designating the identification number of the tag 21A (identifying the information terminal as a destination of the transmitting), and the tag 21A recognizes that the data is transmitted to itself and acquires the transmitted data}.
Regarding claim 3, which depends from claim 1, Atsushi further discloses:
the transmitting includes adding identification information included in the optical signal pattern to the notification information such that only the information terminal for transmitting the identification information receives the notification information {paragraph [0035]}.
Regarding claim 4, which depends from claim 1, Atsushi further discloses:
recording, in advance, position information for referring to a position of the optical signal pattern in the captured image corresponding to an angle view of the image sensor: and
estimating the position of the information terminal based on the captured image and the position information {paragraph [0030]: image processing is performed (estimating the position) so that the positions of the acquired tags (information terminal) are superimposed (implies corresponding to an angle view of the image sensor) on the panoramic image captured (recording in advance) and identification numbers corresponding to the positions of the tags 2 (information terminal)}.
Regarding claim 5, which depends from claim 4, 
the recorded position information has coordinates information pertaining to a region reflected on the image sensor, the region corresponding to an image-capture range of the image sensor that captures the captured image {paragraph [0030], superimposing positions in the position estimation implies that the recorded position information has coordinates information pertaining to a region reflected on the image sensor, panoramic image implies that the image is captured corresponding to the range of the image sensor}.
Regarding claim 6, which depends from claim 5, 
the estimating includes calculating a relative position of the information terminal in the image-capture range, and generating the notification information based on the calculated relative position and the position information {paragraph [0030], superimposing positions in the position estimation implies that a relative position of the information terminal is calculated in the image-capture range}.
Regarding claim 8, Atsushi discloses: a position estimation device comprising: an image sensor that captures an image including an image of an information terminal: a processor coupled to the image sensor and the processor that extracts, from the captured image, an optical signal pattern that is transmitted from the information terminal and identifies the information terminal, and estimates a position of the information terminal based on the captured image: and a transmitter that transmits notification information pertaining to the estimated position to the information terminal based on the extracted optical signal pattern that identifies the information terminal {fig. 3, paragraphs [0038], [0031], [0040], [0030], [0041], [0034]}.
Regarding claim 9, Atsushi discloses: a position estimation method performed by a computer, comprising: capturing an image including an image of an information terminal by an image sensor: extracting, from the captured image, an optical signal pattern that is transmitted from the information terminal and identifies the information terminal; estimating a position of the information terminal based on the captured image; and transmitting notification information pertaining to the estimated position to the information terminal based on the extracted optical signal pattern that identifies the information terminal {fig. 3, paragraphs [0038], [0031], [0040], [0030], [0041], [0034]}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Atsushi in view of US-20110144941-A1 to Roberts et al. (hereinafter, Roberts).
Regarding claim 7, which depends from claim 1, Roberts teaches:
identification information included in the optical signal pattern, includes correction information corresponding to a transmission position of the optical signal pattern in the information terminal, and the computer further executing a process for correcting the estimated position based on the correction information {paragraphs [0029], [0047], [0051], [0052]: a position computation system 118 that determines position of an object 104, wherein the object 104 has radiator systems 110, 112 that generate optical signals, wherein the optical signal is modulated thereby providing an identification information included in the optical signal pattern to identify object 104 (information terminal); Roberts further discloses that offset value (correction information) may be incorporated to provide coordinates with respect to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the position computation system 118 of Roberts with the described invention of Atsushi to provide offset information for correcting object position calculation error caused by light emitting element located off center of an object (to provide correction information in the claimed invention), as described in Roberts.
	
Response to Arguments
                Applicant's arguments filed March 23, 2021 with respect to 102 and 103 rejections have been fully considered but they are not persuasive. In the amendment, independent claims were narrowed down by adding a new limitation. In addition, the claims were amended to overcome 112(b) rejections, and the claimed scope has become different. This office action includes rewritten 102 and 103 rejections for the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US-9098920-B2, US-20120233000-A1, US-20130195314-A1). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        


/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661